Citation Nr: 1022400	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  03-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a left ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. T. 


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The Veteran's active service extended from February 1966 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In September 2006, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript of the hearing is in the claims 
folder.  

The case was previously before the Board.  In December 2006, 
the Board denied service connection for right hip, knee, and 
ankle disabilities.  The rating of the left ankle disability 
was remanded in December 2006 and again in September 2008.  
On remand, the Board requested that the Veteran be sent 
notice as required by the Veterans Claims Assistance Act of 
2000 (VCAA) and subsequent legislation, regulation, and court 
decisions.  An examination was also requested.  The necessary 
notice was mailed to the Veteran at his correct address in 
May 2009 and the examination was done in September 2009.  In 
as much as the requested development has been completed, the 
Board now proceeds with its review of the appeal.  


FINDING OF FACT

The service-connected residuals of a left ankle fracture are 
manifested by subjective complaints of pain, without 
objective evidence of limitation of motion or other 
impairment.  The left ankle fracture residuals do not 
approximate a moderate disability.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a left 
ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.31, 4.59 and Code 5271 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the Veteran's correct address in May 2009.  
This provided him with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him, and 
what evidence the VA would attempt to obtain on his behalf.  
It discussed how VA rates disabilities.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  It also provided the 
Veteran with the rating criteria.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Thereafter, the appellant 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  This cured any notice defects before the 
agency of original jurisdiction (AOJ) readjudicated the case 
by way of a supplemental statement of the case issued in 
January 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  VA has complied with the notice requirements of VCAA 
and has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  


Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a VA examination and a medical 
opinion has been obtained.  He has also been afforded a 
hearing.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  Specifically, we have gone back at least 
a year before the date the claim was received.  See 38 C.F.R. 
§§ 3.157, 3.400(o) (2009).  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has considered the various rating criteria for the 
ankle.  On the recent examination, the examiner specified 
that there was no evidence of arthritis, which is ratable 
under diagnostic code 5003.  The file shows no evidence of 
ankylosis ratable under diagnostic codes 5270 or 5272.  There 
is no evidence of malunion and deformity ratable under 
diagnostic code 5273.  There is no evidence of astragalectomy 
ratable under diagnostic code 5274.  38 C.F.R. § 4.71a 
(2009).  

Limited motion of the ankle will be rated at 20 percent if 
marked and at 10 percent if moderate.  There is no 
compensable rating for a slight or mild limitation of ankle 
motion.  38 C.F.R. § 4.71a, Code 5271 (2009).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).  

Background

The Veteran reports that he has pain that goes up his left 
leg when standing or walking.  Sometimes, at night, the ankle 
swells up and hurts.  

The Board has considered the history of the service-connected 
disability.  38 C.F.R. § 4.1 (2009).  Records from a private 
hospital, dated in November 1968, show the Veteran fell and 
injured his left ankle.  He was complaining of pain and there 
was some swelling and tenderness over the posterior part of 
the tibia.  X-rays revealed a vertical fracture of the 
posterior malleolus with significant displacement.  There was 
soft tissue swelling.  The other bones comprising the left 
ankle were normal.  The ankle joint space was intact.  A 
walking cast was applied to the left leg.  

Service treatment records do not provide information on the 
ankle fracture.  On examination for separation from service, 
in September 1971, the Veteran's lower extremities were 
normal.  

The earliest VA examination was in August 1980.  Without 
difficulty, the Veteran stood and walked in a tandem gait 
that was well coordinated.  There was a full, unrestricted 
range of motion in the left ankle.  The diagnosis was 
residuals of fracture/sprain, left ankle, November 1968; 
recovery without demonstrable residuals.  An X-ray study of 
the ankle demonstrated no abnormality.  

An August 1981 RO decision granted service connection for a 
left ankle fracture on the basis of the private medical 
records confirming a fracture during service.  As the August 
1980 VA examination did not show any residuals of the 
fracture, it was determined that a compensable evaluation was 
not warranted.  The disability was rated at 0 percent.  That 
rating has continued in effect since the initial rating.  

The record includes VA and Social Security Administration 
records.  These reflect neck and back problems, as well as 
degenerative changes in the shoulders, knee complaints, and 
surgery for a right carpal tunnel syndrome.  They do not show 
significant left ankle symptomatology.  

The current claim was received in November 2000 and the 
Veteran had a VA examination of his joints in June 2002.  The 
claims folder was reviewed.  The Veteran provided a history 
of the injury.  He currently complained of pain on a daily 
basis.  He denied weakness, stiffness, swelling, heat, or 
redness.  He denied any instability.  He took medication for 
the pain.  Increased exertion reportedly caused flare-ups of 
moderate severity on a weekly basis.  Flare-ups could last 
hours.  There was no additional limitation of motion or 
impairment during flare-ups.  He said he was supposed to use 
a brace, but did not have one.  There had been no recurrent 
injuries, dislocations, or subluxations.  Left leg pain on 
ambulation was reported to have gotten worse in the past 
year.  Measurement of motion with a goniometer disclosed 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.46 (2009).  This is a normal range of 
motion.  See 38 C.F.R. § 4.71, Plate II (2009).  There was no 
varus or valgus angulation of the os calcis in relation to 
the long axis of the tibia and fibula.  The joint was not 
painful on motion.  The joint was not additionally limited by 
pain, fatigue, weakness, or lack of endurance.  See 38 C.F.R. 
§§ 4.40, 4.45 (2009); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  There was no objective evidence of painful 
motion such as edema, effusion, instability, weakness, 
tenderness, redness, or heat.  There was no guarding on 
movement.  Gait was normal.  It was noted that there was no 
unusual shoe wear.  X-rays revealed no fractures, 
dislocations, or other osseous abnormality.  The diagnosis 
was left ankle bursitis.  Furthermore, it was specified that 
there were no degenerative changes on the X-ray or physical 
examination findings.  

The report of the August 2004 VA examination shows the claims 
folder was reviewed and the history provided by the Veteran 
was considered.  He reported constant ankle pain, which was 
throbbing in nature and worse at times.  He said it was worse 
with driving or prolonged sitting.  The pain also awakened 
him from sleep.  He put the pain at 5 or 6 out of 10.  
Examination of the ankle showed plantar flexion to 30 degrees 
and dorsiflexion of 10 degrees.   Inversion was 45 degrees 
and eversion was 5 degrees.  There was no instability.  Right 
ankle plantar flexion was 35 degrees and dorsiflexion was 15 
degrees, with inversion to 45 degrees and eversion to 10 
degrees.  The Veteran was able to stand on his toes quite 
well and able to stand on both heels briefly.  X-ray studies 
disclosed an old healed fracture in good position in the 
fibular shaft and a large plantar calcaneal spur.  Otherwise, 
the left lower leg and ankle were normal.  The diagnosis was 
a fracture of the left fibular shaft.  

The normal range of ankle motion is 65 degrees, from 20 
degrees dorsiflexion (forefoot up) through 45 degrees plantar 
flexion (forefoot down).  38 C.F.R. § 4.71, Plate II (2009).  
However, ankle ratings are not based on certain degrees of 
motion, but the injured joint must be evaluated in comparison 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2009).  In this case, the range of motion of the 
undamaged right ankle was 50 degrees, from 15 degrees 
dorsiflexion to 35 degrees plantar flexion.  The range of 
motion of the service-connected left ankle was 40 degrees, 
from 10 degrees dorsiflexion to 30 degrees plantar flexion.  
In comparison with the undamaged right ankle, the service-
connected left ankle had a difference of 10 degrees, which is 
a slight or mild limitation of motion.  The rating schedule 
does not provide a compensable rating for that level of 
limitation.  The limitation of motion must be at least 
moderate to warrant a compensable, 10 percent rating.  

At his September 2006 Board hearing, the Veteran testified of 
ankle pain.  He took prescription medication twice a day for 
the pain.  It interfered with sleep.  He stated that, 
sometimes, the left ankle would twist to the side and give 
out.  He put most of his weight on the right side.  He could 
walk about half a block before pain affected him.  He was not 
currently working, but previously worked for a railroad and 
missed time due to the ankle.  He felt that the ankle pain 
had gotten worse.  

On VA examination in September 2009, the claims folder and 
medical records were reviewed.  The  Veteran complained of a 
constant ache, pointing to the medial and posterior aspects.  
He rated the ache at 5 out of 10 with flares to 8 out of 10, 
occurring 2 to 3 times a week and lasting from 30 minutes to 
a few hours.  The Veteran did not specify any limitations on 
standing or walking.  He denied any interrupted sleep due to 
pain.  He denied any limitations on his daily activities.  

The Veteran was noted to have a normal, steady gait and 
posture.  There was no evidence of the use of braces, 
assistive devices, or unusual shoe wear.  The left ankle had 
a normal appearance with no anatomical deformities.  There 
was a full range of motion with 20 degrees dorsiflexion, 45 
degrees plantar flexion, and full inversion and eversion.  He 
complained of mild achiness pointing to the medial aspect and 
dorsum of the left ankle before range of motion.  He 
complained of increased pain in the same area, as well as the 
lateral malleolus, at 20 degrees dorsiflexion and 45 degrees 
plantar flexion.  The increased pain subsided when the ankle 
returned to the neutral position, but recurred on repetition 
of motion.  

There was no evidence of weakness, fatigue, or incoordination 
after three repetitions of motion.  There was mild tenderness 
to palpation over the medial/lateral malleoli and dorsum of 
the left ankle, but no swelling, erythema, heat or laxity.   
There was good muscle tone and bulk in both lower extremities 
with no atrophy noted and ankle strength was 5 out of 5, 
bilaterally.  Neurovascular examination of the ankle and foot 
was normal.  The Veteran was able to rise and ambulate on 
toes and heels with no evidence of weakness or footdrop.  The 
examiner commented that no flares were noted and additional 
loss of function could not be determined without resorting to 
mere speculation.  Previous X-ray studies were reviewed and 
noted to have been normal, without evidence of arthritis.  
Current X-rays could not be done due to the Veteran's 
incarceration.  The diagnosis was healed left posterior 
malleolus fracture with chronic mild left ankle strain as a 
residual disability.  It was pointed out that there was no 
evidence of arthritis or any other residual disability of the 
left ankle related to the service-connected condition.  

Conclusion

While the Veteran may feel that the ankle symptoms he 
experiences warrant a compensable rating, disability ratings 
are based on average industrial impairment.  In this case, 
the most probative evidence comes from the trained medical 
professionals who have examined him.  Their findings 
repeatedly demonstrate that the Veteran has no more than mild 
or slight symptoms.  He has a normal gait and posture, and a 
full range of ankle motion.  His condition would not produce 
significant industrial impairment and would not warrant a 
compensable rating.  The medical findings clearly show that 
the disability does not approximate the moderate level of 
impairment required for a compensable, 10 percent, rating.  
The medical findings in this case form the preponderance of 
evidence.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the left ankle 
condition has not significantly changed and uniform rating is 
appropriate in this case.  At no time during the rating 
period has the disability met the criteria for a compensable 
rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 
of the Code of Federal Regulations (2009) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  While the 
Veteran may disagree, the preponderance of medical evidence 
shows that the left ankle disability manifestations are 
adequately evaluated by the rating schedule.  The evidence 
does not present such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The evidence 
pertaining to this case shows that the left ankle disability, 
the Veteran's only service-connected disability, does not 
have a significant impact on his ability to obtain or retain 
substantially gainful employment.  That is, the record here 
does not raise a TDIU claim.  


ORDER

A compensable disability rating for residuals of a left ankle 
fracture is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


